Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Nevin P. Chitkara Investment Officer of MFS Pilar Gomez-Bravo August 2013 Investment Officer of MFS Steven R. Gorham Investment Officer of MFS Richard O. Hawkins Investment Officer of MFS Benjamin Nastou Investment Officer of MFS Robert D. Persons August 2013 Investment Officer of MFS Natalie I. Shapiro Investment Officer of MFS Benjamin Stone Investment Officer of MFS Erik S. Weisman Investment Officer of MFS Barnaby Wiener Investment Officer of MFS Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Nevin P. Chitkara Equity Securities Portfolio Manager Employed in the investment area of MFS since 1997 Pilar Gomez-Bravo Investment Grade Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2013; Managing Director of Imperial Capital from May 2012 to March 2013; Portfolio Manager and Head of Research of Negentropy Capital from June 2011 to April 2012; Co-founder of Marengo Asset Management from June 2010 to April 2011; Head of Credit Europe of Neuberger Berman from June 2006 to May 2010 Steven R. Gorham Equity Securities Portfolio Manager Employed in the investment area of MFS since 1992 Richard O. Hawkins Debt Securities Portfolio Manager Employed in the investment area of MFS since 1988 Benjamin Nastou Tactical Asset Allocation Overlay Portfolio Manager Employed in the investment area of MFS since 2001 Robert D. Persons Investment Grade Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2000 Natalie I. Shapiro Tactical Asset Allocation Overlay Portfolio Manager Employed in the investment area of MFS since 1997 Benjamin Stone Equity Securities Portfolio Manager Employed in the investment area of MFS since 2005 Erik S. Weisman Debt Securities Portfolio Manager Employed in the investment area of MFS since 2002 Barnaby Wiener Equity Securities Portfolio Manager Employed in the investment area of MFS since 1998 1000468 1 WTS-PM-SUP-080113
